                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-00238-FDW-DSC


    ARMSTRONG TRANSPORT GROUP                            )
    INC.,                                                )
                                                         )
                      Plaintiff,                         )
                                                         )
    v.                                                   )                       ORDER
                                                         )
    BAXTER BAILEY & ASSOCIATES                           )
    INC. et al.,                                         )
                                                         )
                    Defendants.                          )



         THIS MATTER is before the Court on “Baxter Bailey & Associates Inc.’s Motion to

Compel Discovery” (document # 27) filed December 10, 2019 and the parties associated briefs

and exhibits. See documents ## 27, 31 and 32. This Motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and is now ripe for the Court’s consideration.


         Defendant Baxter Bailey seeks an order compelling production of (1) financial information

related to Armstrong’s alleged damages, (2) information regarding Armstrong’s relationships with

HM Danny and Meritor and (3) internal communications and documents in Armstrong’s

possession relevant to this action.1




1
 Baxter Bailey withdraws its Motion for information to support Armstrong’s claim that Baxter Bailey was PGS’s
agent based upon Armstrong’s representation that it has no other documentation other than what has already been
produced.
         For the reasons set forth in Baxter Bailey’s Memorandum in Support (document #27-1)

and Reply (document #32), the Motion to Compel is granted as detailed below.


          IT IS ORDERED that:

         1. “Baxter Bailey & Associates Inc.’s Motion to Compel Discovery” (document # 27) is

             GRANTED. Within twenty-one days of this Order, Plaintiff shall fully respond to

             Defendant’s discovery requests. With regard to financial information, Plaintiff shall

             produce all documents it contends support its claim for lost profits.2 If Plaintiff

             contends that it has fully responded to a discovery request, it must affirmatively state

             such compliance in a verified discovery response. In the event that Plaintiff contends

             any documents are subject to privilege, it shall produce a privilege log.

         2. The parties will bear their own costs at this time.

         3. The Clerk is directed to send copies of this Order to counsel for the parties, including

             but not limited to moving counsel, and to the Honorable Frank D. Whitney.


         SO ORDERED.



                                              Signed: January 30, 2020




2
  The Court does not order production of Plaintiff’s tax returns at this time, but warns Plaintiff that it must produce
information to allow Defendant to independently analyze Plaintiff’s lost profits claim or risk being precluded from
pursuing that claim.
